       Case 4:19-cv-01797-GMB Document 14 Filed 03/01/21 Page 1 of 15                       FILED
                                                                                   2021 Mar-01 PM 01:30
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

 LESTER CROWDER,                           )
                                           )
       Plaintiff,                          )
                                           )
 v.                                        )   Case No. 4:19-cv-1797-GMB
                                           )
 ANDREW SAUL,                              )
 Commissioner of Social Security,          )
                                           )
       Defendant.                          )

                           MEMORANDUM OPINION

      On July 19, 2016, Plaintiff Lester Crowder filed an application for a period of

disability and disability insurance benefits (“DIB”). His alleged disability onset date

is March 19, 2016.       Crowder’s application for benefits was denied at the

administrative level. He then requested a hearing before an Administrative Law

Judge (“ALJ”). The ALJ held a hearing on June 12, 2018 and denied Crowder’s

claims on October 24, 2018. Crowder requested a review of the ALJ’s decision by

the Appeals Council, which declined review on September 4, 2019. As a result, the

ALJ’s decision became the final decision of the Commissioner of the Social Security

Administration (the “Commissioner”) as of September 4, 2019.

      Crowder’s case is now before this court for review pursuant to 42 U.S.C.

§§ 405(g) and 1383(c)(3). Under 28 U.S.C. § 636(c)(1) and Federal Rule of Civil

Procedure 73, the parties have consented to the full jurisdiction of a United States
         Case 4:19-cv-01797-GMB Document 14 Filed 03/01/21 Page 2 of 15




Magistrate Judge. Doc. 10. Based on its review of the parties’ submissions, the

relevant law, and the record as a whole, the court concludes that the decision of the

Commissioner is due to be affirmed.

                               I. STANDARD OF REVIEW 1

       The court reviews a Social Security appeal to determine whether the

Commissioner’s decision “is supported by substantial evidence and based upon

proper legal standards.” Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997).

The court will reverse the Commissioner’s decision if it is convinced that the

decision was not supported by substantial evidence or that the proper legal standards

were not applied. Carnes v. Sullivan, 936 F.2d 1215, 1218 (11th Cir. 1991). The

court “may not decide the facts anew, reweigh the evidence, or substitute its

judgment for that of the Commissioner,” but rather “must defer to the

Commissioner’s decision if it is supported by substantial evidence.” Miles v. Chater,

84 F.3d 1397, 1400 (11th Cir. 1997) (citation and internal quotation marks omitted).

“Even if the evidence preponderates against the Secretary’s factual findings, [the

court] must affirm if the decision reached is supported by substantial evidence.”




1
  In general, the legal standards are the same whether a claimant seeks DIB or Supplemental
Security Income (“SSI”). However, separate, parallel statutes and regulations exist for DIB and
SSI claims. Therefore, citations in this opinion should be considered to refer to the appropriate
parallel provision as context dictates. The same applies to citations for statutes or regulations found
in excerpted court decisions.
                                                  2
       Case 4:19-cv-01797-GMB Document 14 Filed 03/01/21 Page 3 of 15




Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). Moreover, reversal is not

warranted even if the court itself would have reached a result contrary to that of the

factfinder. See Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991).

      The substantial evidence standard is met “if a reasonable person would accept

the evidence in the record as adequate to support the challenged conclusion.”

Holladay v. Bowen, 848 F.2d 1206, 1208 (11th Cir. 1988) (quoting Boyd v. Heckler,

704 F.2d 1207, 1209 (11th Cir. 1983)). The requisite evidentiary showing has been

described as “more than a scintilla, but less than a preponderance.” Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983). The court must scrutinize the entire

record to determine the reasonableness of the decision reached and cannot “act as

[an] automaton[] in reviewing the [Commissioner’s] decision.” Hale v. Bowen, 831

F.2d 1007, 1010 (11th Cir. 1987). Thus, the court must consider evidence both

favorable and unfavorable to the Commissioner’s decision. Swindle v. Sullivan, 914

F.2d 222, 225 (11th Cir. 1990).

      The court will reverse the Commissioner’s decision on plenary review if the

decision applies incorrect law or fails to provide the court with sufficient reasoning

to determine that the Commissioner properly applied the law. Grant v. Astrue, 255

F. App’x 374, 375–76 (11th Cir. 2007) (citing Keeton v. Dep’t of Health & Human

Servs., 21 F.3d 1064, 1066 (11th Cir. 1994)). There is no presumption that the

Commissioner’s conclusions of law are valid. Id.
                                          3
       Case 4:19-cv-01797-GMB Document 14 Filed 03/01/21 Page 4 of 15




            II. STATUTORY AND REGULATORY FRAMEWORK

      To qualify for disability benefits, a claimant must show the “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. §§ 423(d)(1)(A) & 416(i). A physical or mental impairment is “an

impairment that results from anatomical, physiological, or psychological

abnormalities which are demonstrated by medically acceptable clinical and

laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3). Plaintiff bears the burden

of proving that he is disabled, and is responsible for producing evidence sufficient

to support his claim. See Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003).

      A determination of disability under the Social Security Act requires a five-

step analysis. 20 C.F.R. § 404.1520(a). The Commissioner must determine in

sequence:

      (1) Is the claimant presently unable to engage in substantial gainful
          activity?
      (2) Are the claimant’s impairments severe?
      (3) Do the claimant’s impairments satisfy or medically equal one of
          the specific impairments set forth in 20 C.F.R. Pt. 404, Subpt. P,
          App. 1?
      (4) Is the claimant unable to perform her former occupation?
      (5) Is the claimant unable to perform other work given her residual
          functional capacity, age, education, and work experience?

See Frame v. Comm’r, Soc. Sec. Admin., 596 F. App’x 908, 910 (11th Cir. 2015).
                                          4
       Case 4:19-cv-01797-GMB Document 14 Filed 03/01/21 Page 5 of 15




“An affirmative answer to any of the above questions leads either to the next

question, or, [at] steps three and five, to a finding of disability. A negative answer

to any question, other than at step three, leads to a determination of ‘not disabled.’”

McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986) (quoting 20 C.F.R.

§ 416.920(a)−(f)). “Once the finding is made that a claimant cannot return to prior

work the burden of proof shifts to the Secretary to show other work the claimant can

do.” Foote v. Chater, 67 F.3d 1553, 1559 (11th Cir. 1995) (citing Gibson v. Heckler,

762 F.2d 1516 (11th Cir. 1985)).

                 III. RELEVANT FACTUAL BACKGROUND

A.    Personal History

      Crowder lives in Gadsden, Alabama with his wife. R. 12. He earned an

undergraduate degree in political science and a graduate degree in public

administration. R. 12.     From 1981 to 2009, Crowder worked as a Regional

Coordinator for C.I.T.Y. Program of Alabama, a juvenile alternative school. R. 14,

269 & 271. From 2009 to 2016, he worked as a Site Manager for several health

clinics under the ownership of Quality of Life Health Service, Inc. R. 13 & 269–70.

      Crowder is now retired. R. 12. His primary daily activities include taking a

shower and watching TV. R. 277. He also does laundry twice per week and reports

that he drives his car and attends church regularly. R. 279 & 281. He reports no

problems with personal care. R. 278. However, he does not do house or yard work
                                          5
       Case 4:19-cv-01797-GMB Document 14 Filed 03/01/21 Page 6 of 15




because he has difficulty standing for long periods because of back pain. R. 280.

      Crowder testified that he can sit in a normal chair for no more than 30 minutes

before he has to get up and move around for five to ten minutes. R. 19. He also

testified that he can only stand in place for about ten minutes before needing to sit

down for at least 30 minutes before standing again. R. 19. If he stands for more than

five to 15 minutes, he experiences excruciating back pain. R. 16. Crowder normally

spends more than half of his day sitting in his recliner at home. R. 19. He testified

that lifting anything over ten pounds causes him severe pain. R. 19. He also testified

that he cannot go more than two hours at a time without using the restroom because

of the condition of his prostate and kidneys. R. 20.

      Crowder’s medical records from 2015 indicate normal gait and station.

R. 465, 469, 557 & 572. The records document Crowder’s kidney problems. R. 466.

They also describe treatment for hypertension, gastroesophageal reflux disease

(“GERD”), obesity, diabetes, and chronic kidney disease. R. 673, 676, 680, 682,

787, 849 & 1023. They note that Crowder has prostate cancer. R. 467. However,

the records indicate that he completed radiation therapy for his prostate. R. 476–87.

In 2016, his records indicate that he was continuing to recover well from his radiation

therapy. R. 477.

      Crowder’s records from 2016 indicate largely normal findings in his review

of systems without back pain and shortness of breath. R. 516, 519 & 522. His
                                          6
       Case 4:19-cv-01797-GMB Document 14 Filed 03/01/21 Page 7 of 15




physical exams indicate normal gait and station and no labored breathing. R. 516,

519, 522, 538 & 547.        The records document his continued treatment for

hypertension and diabetes. R. 685, 688, 691–701 & 1028. To treat his obesity, Dr.

Vincente Torregosa, Crowder’s primary care physician, recommended that he walk

for 30 minutes twice daily. R. 1121.

      Records from McClellan Family Chiropractic indicate that Dr. McClellan

treated Crowder’s back pain from 2012 to 2016. R. 638–52. Dr. McClellan advised

Crowder to perform strengthening exercises for his back and told him he could do

so without fear of exacerbating his condition. R. 609. Additional records indicate

that Crowder continued receiving treatment from Dr. McClellan, who continued to

advise Crowder to exercise daily. R. 1056–79.

      Crowder’s medical records from 2017 and 2018 continue to note his chronic

kidney disease, diabetes, hypertension, and GERD. R. 928–29, 932, 935, 938 & 941.

Records also indicate that he was treated for severe lower back pain throughout

January and February 2018. R. 1031–55. The treatment appears to have been

effective in that it reduced his pain significantly by the end of February. R. 1031–

55. Other medical records from 2018 continue to document Crowder’s diabetes,

hypertension, and obesity. R. 1099, 1102, 1105 & 1109. For Crowder’s obesity, Dr.

Torregosa encouraged him to walk twice per day for 30 to 35 minutes, five days per

week. R. 1099.
                                         7
       Case 4:19-cv-01797-GMB Document 14 Filed 03/01/21 Page 8 of 15




B.    The ALJ’s Decision

      The ALJ issued his decision on October 24, 2018. R. 49. Under step one of

the five-step sequential evaluation process, the ALJ found that Crowder had not

engaged in substantial gainful activity since the alleged March 19, 2016 onset date.

R. 54. At step two, the ALJ found that Crowder suffered from the following severe

impairments: degenerative disc disease, diabetes mellitus, ischemic heart disease,

chronic kidney disease, status-post prostate cancer, and obesity. R. 54. The ALJ

found that Crowder’s other reported impairments were non-severe. R. 55.

      At step three, the ALJ found that Crowder did not have an impairment or

combination of impairments meeting or medically equaling the severity of any of

the impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. R. 55–57.

Before proceeding to step four, the ALJ determined that Crowder had the Residual

Functional Capacity (“RFC”) to perform less than a full range of sedentary work as

defined in 20 C.F.R. § 404.1567(a) with the following restrictions:

      [Crowder] can occasionally climb ramps and stairs, but is precluded
      from climbing ladders, ropes, and scaffolds. He can occasionally
      balance, stoop, kneel, crouch, and crawl. He is precluded from
      exposure to workplace hazards such as moving mechanical parts and
      high, exposed places. The claimant requires an additional five percent
      time off-task due to the need for additional bathroom breaks.

R. 57. In reaching this opinion, the ALJ stated that he considered Crowder’s

symptoms, the medical evidence, and other evidence. R. 57.

                                         8
       Case 4:19-cv-01797-GMB Document 14 Filed 03/01/21 Page 9 of 15




      At step four, the ALJ found that Crowder is capable of performing past

relevant work as a director of education. R. 61. With this determination, the inquiry

ended because a claimant who is capable of performing past work is not disabled.

20 C.F.R. §§ 416.920(a)(4)(v) & (g)(1). Thus, the ALJ found Crowder not to be

disabled within the meaning of the Social Security Act from March 19, 2016 through

the date of the decision. R. 61. Based on these findings, the ALJ denied Crowder’s

application. R. 61.

                                 IV. DISCUSSION

      Crowder raises two arguments in favor of remand: (1) the ALJ’s conclusion

that Crowder can perform past work is not supported by substantial evidence, and

(2) the ALJ improperly applied the pain standard by giving too little weight to

Crowder’s testimony. The court addresses each argument in turn.

A.    Ability to Perform Past Work

      Crowder argues that the ALJ’s conclusion that he can perform past work is

not supported by substantial evidence. Doc. 11 at 43. He asserts that the ALJ failed

to “consider all of the duties of [his] past work and evaluate [his] ability to perform

those duties in spite of the impairments and restrictions.” Doc. 11 at 43. The

Commissioner responds that the Vocational Expert (“VE”) identified Crowder’s past

work based on his description of his position and duties. Doc. 12 at 19. The

Commissioner argues that the ALJ relied on the VE’s testimony to conclude that
                                          9
       Case 4:19-cv-01797-GMB Document 14 Filed 03/01/21 Page 10 of 15




Crowder still could perform his past work as it is generally performed in the national

economy. Doc. 12 at 19–20.

      During step four of the five-step sequential evaluation process, the ALJ must

(1) assess the claimant’s RFC and (2) identify the “physical and mental demands”

of the claimant’s past work to determine if those demands are compatible with the

claimant’s current abilities. Holder v. Soc. Sec. Admin., 771 F. App’x 896, 897 (11th

Cir. 2019) (quoting 20 C.F.R. § 416.945(a)(1)). “The regulations require that the

claimant not be able to perform his past kind of work, not that he merely be unable

to perform a specific job he held in the past.” Jackson v. Bowen, 801 F.2d 1291,

1293 (11th Cir. 1986). In Jackson, the ALJ found that the claimant’s past work as a

link belt operator required him to climb and descend stairs, an activity he could no

longer do. Id. at 1293. However, the claimant did not show that climbing and

descending stairs generally was a requirement for jobs in that line of work. Id. at

1294. Therefore, the court concluded that the claimant failed to show that he could

not perform his past work. Id.

      In making his findings, the “ALJ has a basic duty to develop a full and fair

record.” Henry v. Comm’r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015). To

develop the record concerning the demands of a claimant’s past work, the ALJ may

rely on the claimant’s “Work History Report,” the claimant’s testimony, and the

VE’s assessment of the evidence. See Holder, 771 F. App’x at 899–900.
                                         10
      Case 4:19-cv-01797-GMB Document 14 Filed 03/01/21 Page 11 of 15




      There is substantial evidence supporting the ALJ’s conclusion that Crowder

can perform his past work. The ALJ found that Crowder had the RFC to perform

sedentary work with some limitations related to his ability to move and his need to

take additional bathroom breaks. R. 57. In making this finding, the ALJ concluded

that Crowder’s testimony regarding the severity of his symptoms was not entirely

consistent with the objective medical evidence. R. 58.

      Crowder testified that his back pain prevents him from standing, walking, or

sitting in a normal chair for more than a few minutes at a time and that he typically

spends most of his day sitting in his recliner at home. R. 19. He also testified that

he has difficulty lifting anything over ten pounds. R. 19. Crowder testified that he

frequently has to use the restroom because of the condition of his prostate and

kidneys. R. 20.

      In contrast to his alleged symptoms, Crowder’s medical records consistently

indicate normal findings, including normal gait and station and no reported back

pain or shortness of breath. R. 465, 469, 516, 519, 522, 538, 547, 557 & 572.

However, from 2015 to 2018, his records also document his treatment for prostate

cancer, hypertension, GERD, diabetes, chronic kidney disease, and obesity. R. 467,

673, 676, 680, 682, 685, 688, 691–701, 787, 849, 928–41, 1023 & 1028. To treat

his obesity, Dr. Torregosa recommended that Crowder walk for 30 minutes twice

daily. R. 1099 & 1121.
                                         11
      Case 4:19-cv-01797-GMB Document 14 Filed 03/01/21 Page 12 of 15




      Records from McClellan Family Chiropractic indicate that Dr. McClellan

treated Crowder for back pain from 2012 to 2016. R. 638–52. In July 2016, Dr.

McClellan advised Crowder to perform strengthening exercises for his back and told

him he could do so without fear of exacerbating his condition. R. 609. Additional

records indicate that Crowder continued receiving treatment from Dr. McClellan,

who continued to recommend daily exercise. R. 1056–79. Other records indicate

that Dr. John T. Wallace treated Crowder for severe lower back pain throughout

January and February 2018. R. 1031–55. The treatment appears to have been

effective, reducing his pain significantly by the end of February. R. 1031–55.

      The court finds that there is substantial evidence to support the ALJ’s RFC

assessment. The ALJ offered the VE a hypothetical identical to the RFC assessment.

R. 22–23. The VE testified that this hypothetical person could perform a director of

education job as described in the Dictionary of Occupational Titles (“DOT”). R. 23.

The ALJ relied on this testimony to conclude that Crowder could perform past

relevant work as a director of education as this job generally is performed under the

DOT. R. 61. Because the ALJ relied on the VE’s testimony, the court finds that

there is substantial evidence supporting the ALJ’s finding that Crowder can perform

the position of director of education with the limitations described in the RFC

assessment.


                                         12
         Case 4:19-cv-01797-GMB Document 14 Filed 03/01/21 Page 13 of 15




B.       Pain Standard

         Crowder argues that the ALJ improperly applied the pain standard by failing

to accept his testimony relating to his symptoms and limitations. Doc. 11 at 58. In

addressing a claimant’s subjective description of pain and symptoms, the law is

clear:

         In order to establish a disability based on testimony of pain and other
         symptoms, the claimant must satisfy two parts of a three-part test
         showing: (1) evidence of an underlying medical condition; and
         (2) either (a) objective medical evidence confirming the severity of the
         alleged pain; or (b) that the objectively determined medical condition
         can reasonably be expected to give rise to the claimed pain. If the ALJ
         discredits subjective testimony, he must articulate explicit and adequate
         reasons for doing so.

Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002) (citations omitted); see

also 20 C.F.R. §§ 404.1529. If a claimant satisfies the first part of the test, the ALJ

must evaluate the symptoms’ intensity, persistence, and effect on the claimant’s

ability to work. See 42 U.S.C. § 423(d)(5)(A); 20 C.F.R. §§ 404.1529(c) & (d);

416.929(c) & (d). While evaluating the evidence, the ALJ must consider whether

inconsistencies exist within the evidence or between the claimant’s statements and

the evidence, including an analysis of his history, medical signs and laboratory

findings, and statements by medical sources or other sources about how his

symptoms affect him. 20 C.F.R. §§ 404.1529(c)(4) & 416.929(c)(4). In determining

whether substantial evidence supports an ALJ’s credibility determination, “[t]he

                                            13
       Case 4:19-cv-01797-GMB Document 14 Filed 03/01/21 Page 14 of 15




question is not . . . whether the ALJ could have reasonably credited [the claimant’s]

testimony, but whether the ALJ was clearly wrong to discredit it.” Werner v. Comm’r

of Soc. Sec., 421 F. App’x 935, 939 (11th Cir. 2011). The ALJ is not required to

conduct an explicit symptom analysis, but the reasons for his or her findings must

be clear enough that they are obvious to a reviewing court. See Foote v. Chater, 67

F.3d 1553, 1562 (11th Cir. 1995). “A clearly articulated credibility finding with

substantial supporting evidence in the record will not be disturbed by a reviewing

court.” Id. (citation omitted).

      The ALJ found that Crowder has several severe impairments that cause some

of his alleged symptoms. R. 54 & 58. However, the ALJ concluded that Crowder’s

statements concerning the intensity, persistence, and limiting effects of his

symptoms were not entirely consistent with the objective evidence in the record.

R. 58. For example, Crowder testified that he cannot stand or walk for more than a

few minutes at a time and that he has difficulty lifting more than ten pounds. R. 19.

Yet his medical records indicate that Dr. Torregosa and Dr. McClellan advised

Crowder to walk twice daily and perform strengthening exercises. R. 609, 1099

& 1121. Further, Crowder’s own testimony shows that he can perform daily

activities such as showering, doing laundry, driving a car, and attending church.

R. 277, 279 & 281. And medical records from January and February 2018 show that

Crowder’s back pain was treated effectively. R. 1031–55.
                                         14
      Case 4:19-cv-01797-GMB Document 14 Filed 03/01/21 Page 15 of 15




      The court finds that there is substantial evidence supporting the ALJ’s

conclusion that Crowder’s subjective testimony concerning his symptoms is

inconsistent with the medical evidence.

                               V. CONCLUSION

      For these reasons, the Commissioner’s decision is supported by substantial

evidence and based upon the proper legal standards. Accordingly, the decision of

the Commissioner is due be affirmed. A final judgment will be entered separately.

      DONE and ORDERED on March 1, 2021.


                                   _________________________________
                                   GRAY M. BORDEN
                                   UNITED STATES MAGISTRATE JUDGE




                                          15
